Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 29 June 1807
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                            My dear Ellen
                            
                            Washington June 29. 07.
                        
                        I believe I have recieved no letter from you since I came from Monticello, but perhaps there is one on the
                            road for me. hope is so much pleasanter than despair, that I always prefer looking into futurity through her glass. I send
                            you some poetical gleanings. our newspapers have been rather barren in that ware for some time past. whether the muses
                            have been taking a nap, or our news writers have been prevented from making their weekly visits to mount Parnassus, by
                            their occupations with Burr & the Chesapeake I cannot decide. but we will leave these idle ladies to their dreams in the
                            Castalian valley, & descend to the more useful region & occupations of the good housewife, one of whom is worth more
                            than the whole family of the muses. how go on the Bantams? I rely on you for their care, as I do on Anne for the Algerine
                            fowls, & on our arrangements at Monticello for the East Indians. these varieties are pleasant for the table & furnish
                            an agreeable diversification in our domestic occupations. I am now possessed of individuals of four of the most
                            remarkeable varieties of the race of the sheep. if you turn to your books of natural history, you will find among these 1.
                            the Spanish sheep or Marino. 2. the Iceland sheep, or Ovis Polycerata. 3. the Barbary sheep, or Ovis laticunda & 4. the
                            Senegal sheep, or that of Bengal which is the same. I have lately recieved a ram of the 2d. kind, who has 4. horns, a
                            round & beautiful animal, rather small. the 3d. or broadtailed is remarkable for it’s flavor. I lately had a quarter sent
                            me which I found the highest flavored lamb I had ever tasted. the 4th. or Senegal is supposed to be the original stock of
                            the sheep. it’s flavor is said to be equal to that of Venison. tho’ I possess individuals of one sex only of the 2d. 3d. &
                            4th. kinds, yet 4. crossings are understood by naturalists to produce the true breed. I mean to pay great attention to
                            them, pro bono publico. (call on Jefferson to translate your Latin) tell your Papa the only true account of the affair of
                            the Chesapeake’s is that in Smith’s paper. the others are full of falsehoods. present my warm affections to your Papa,
                            Mama, & the young ones, & be assured of a full share of them [yrslf]
                        
                        
                            Th: Jefferson
                            
                        
                    